In re Charles Reddick, applying for writ of mandamus from the Criminal District Court, Parish of Orleans, Nos. 246-358 “D”, 291-008 “I”, 290-048 “I”.
Writ denied in suit No. 246-358 on the docket of Section D and in suit No. 291-008 on the docket of Section I, the same having been acted upon by the trial court and are Moot.
Writ granted in suit No. 290-048 on the docket of Section I and the trial court is ordered to rule on relator’s motion for a Boykin transcript within 15 days from date hereof.